Title: From George Washington to Maryland Masons, 8 November 1798
From: Washington, George
To: Maryland Masons



Gentlemen & Brothers,
[Baltimore] November 8th 1798

Your obliging and affectionate letter, together with a Copy of the constitutions of Masonary, has been put into my hands by your Grand Master; for which I pray you to accept my best thanks.
So far as I am acquainted with the principles and doctrines of Free Masonary, I conceive it to be founded in benevolence, and to be exercised only for the good of Mankind; I cannot, therefore, upon this ground, withhold my approbation of it.
While I offer my grateful acknowledgements for your congratulations on my late appointment, and for the favorable sentiments you are pleased to express of my conduct, permit me to observe, that, at this important and critical moment, when high and repeated

indignities have been offered to the Government of our Country, and when the property of our Citizens is plundered without a prospect of redress, I conceive it to be the indispensable duty of every American, let his situation and circumstances in life be what they may, to come forward in support of the Government of his choice, and to give all the aid in his power towards mantaining that Independence which we have so dearly purchased; and, under this impression, I did not hesitate to lay aside all personal considerations and accept my appointment.
I pray you to be assured that I receive with gratitude your kind wishes for my health and happiness, and reciprocate them with sincerity. I am, Gentlemen & Brothers, very respectfully your most Obedt Servt

Go: Washington

